DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
METHOD OF MANUFACTURING A HEAT EXCHANGER.
Claim Objections
Claims 2-5 are objected to because of the following informalities:  
In claim 2, line 4, the phrase “forming the plurality of channels in the first portion and the second portion includes” need to be amended to - - wherein forming the plurality of channels in the first portion and the second portion includes - -.  
The dependency of claims 3-5 seems to be incorrect.  The following amendment may need to be made:
Claim 3 needs to be dependent on claim 2.
Claim 4 needs to be dependent on claim 2.
Claim 5 needs to be dependent on claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 20200393069 A1) in view of Yano et al. (US 4,603,460) and Aoki (US 20120160456A1).
As applied to claim 1, Sachdev et al. teach a method of manufacturing a heat exchanger, comprising: providing a first metal sheet and a second metal sheet (paragraphs [0012] , [0039]); providing a pattern of a plurality of laser weld lines to form an inflatable track (paragraphs [0003]), bonding the first metal sheet and the second metal sheet to each other; separating the first metal sheet and the second metal sheet from each other with an inflation fluid to form the plurality of channels (58) by introducing a fluid (paragraphs [0006]) between the first metal sheet and the second metal sheet (paragraphs [0003]); introducing working fluid in the plurality of channels (paragraphs [0042], [0059]); and sealing the first metal sheet and the second metal sheet (abstract, lines 1-9, paragraphs [0022], [0052] and [0053], Figs. 7 & 8).
Sachdev et al. teach the formation of plurality of channels and considering the broadest reasonable claim interpretation, Sachdev et al. teach that the patterns provided on the sheet metals and formed by laying the track of the laser weld lines read on the claimed “printing” of the channel pattern.
However, if the Applicant does not agree that Sachdev et al. explicitly teach the printing of the patterns on the metal sheets, then Yano et al. teach that it is well-known in the art of the heat exchanger manufacturing to employ printing patterns onto the laminated sheets prior to being bonded and fluidly expanded to form the heat exchanger (see abstract, line 1-11).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have employed into the method of Sachdev et al., the step of printing patterns, as taught by Yano et al., as an effective means of establishing the path and size of the channels formed in the metal sheet in order to arrive at the optimized and desired design of the resultant heat exchanger.
Sachdev et al. do not explicitly teach bending a first portion of the fin body to be transverse to a second portion of the fin body.
Aoki teaches that due to advancement in electronic industry including notebook computers are being made with ever faster operating speeds and are continuing to shrink in size and become lighter, smaller and thinner.  The heat generated from CPUs (central processing units), GPUs (graphics processing units), power supplies and other components is often increased which puts greater emphasis on increasing the efficiency and effectiveness of heat dissipation devices to keep the operational temperature of these electronic components within a suitable range.   The heat dissipation device includes heat pipes, which operate by phase change of working liquid sealed therein and have been widely used due to their excellent heat transfer properties. Accordingly, heat dissipation devices equipped with heat pipes appear in many current applications and are widely used.  However, since the notebook computers are continuing to shrink in size and become thinner, a distance between the heat-generating components within the notebook computer and a shell of the notebook computer becomes smaller and smaller. As such, Aoki teaches a method of manufacturing a heat dissipation device incorporating heat pipes with enhanced heat dissipation performance wherein the heat pipe (30) is bent into two portions with first portion having evaporation section (32), second portion having condensation section (34) and the bended first connecting section (36, Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have employed a step of bending a first portion of the fin to be transverse to a second portion of the fin body, as taught by Aoki, as an effective means of forming the heat dissipation device with desired shape and design that would fit well within the environment that is being utilized in.

As applied to claim 2, the combination of Sachdev et al., Yano et al. and Aoki teaches the invention cited including printing patterns of plurality of channels and forming the fin body into first and second portions.  Sachdev et al. further teach the formation of plurality of channels in the first and second portions.  Considering the broadest reasonable claim interpretation, any one of the formed portions of the channel can be named an evaporation channel, one or more connecting channels, a condensation channel, and one or more auxiliary channels, and forming the plurality of channels in the first portion and the second portion includes forming the evaporation channel in the first portion, the one or more connecting channels in the first portion and in fluid communication with the evaporation channel, the condensation channel in the second portion, and the one or more auxiliary channels in the second portion and in fluid communication with the one or more connecting channels and the condensation channel (see Annotated Fig. 7 below).

    PNG
    media_image1.png
    461
    677
    media_image1.png
    Greyscale


As applied to claim 3, the combination of Sachdev et al., Yano et al. and Aoki teaches the invention cited including forming connecting channel, auxiliary channel, evaporation channel and condensation channel.  The combination of Sachdev et al., Yano et al. and Aoki does not explicitly teach wherein each connecting channel and each auxiliary channel is inclined with respect to the evaporation channel and the condensation channel.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to determine the particular angle between each of the formed connecting and auxiliary channels with respect to evaporation and condensation channels because applicant has not disclosed that only the claimed inclined angle provides any advantage, is used for a particular purpose, or solves a stated problem. As such, it seems that one of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with any other angle between each of connecting and auxiliary channels with respect to evaporation and condensation channels such as ones taught by Sachdev et al., Yano et al. and Aoki or the claimed inclined angle because either one perform the same function of allowing the free flow of the working fluid in the channels of the heat exchanger device installed in any desired position.
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was filed to incorporate into the method of Sachdev et al., Yano et al. and Aoki, inclined angles between each of the connecting and auxiliary channels with respect to the evaporation and condensation channels, respectively, as an effective means of allowing the free flow of the working fluid in the channels of the heat exchanger device installed in any desired position.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 20200393069 A1) in view of Yano et al. (US 4,603,460) and Aoki (US 20120160456A1) as applied to claim 2 above, and further in view of Lin et al. (US 20030136545A1).
As applied to claims 4 and 5, the combination of Sachdev et al., Yano et al. and Aoki teaches the invention cited with the exception of explicitly teaching wherein the second portion includes a plurality of auxiliary through holes, each auxiliary through hole being separated by adjacent auxiliary channels (as in claim 4) and wherein two or more auxiliary through holes are located directly adjacent each other in the second portion (as in claim 5).
Lin et al. teach a method of fabricating a heat sink for heat-liable electronic devices wherein multiples of lateral through holes (22) are formed in each vertical fin (2) to separately create a lateral passage in relation with longitudinal troughs to guide air currents flowing in various directions to boost the air conduction thus to improve heat dissipation effects (abstract, lines 1-5, Figs. 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have provided venting holes in the bonded first and second metal sheets of Sachdev et al. as modified by Yano et al. and Aoki, as taught by Lin et al., as an effective means of guiding air currents flowing in various directions to boost the air conduction thus to improve heat dissipation effects.
As for the location of the through holes, the combination of Sachdev et al./Yano et al./Aoki and Lin et al. is silent about the location of the auxiliary through holes with respect to the adjacent auxiliary channels (as in claim 4) and directly adjacent each other in the second portion (as in claim 5).  However, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have provided the auxiliary through holes in locations that would allow maximum flow of air currents in directions that would further boost the air conduction resulting in improvement of the heat dissipation effects of the heat exchanger. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10/20/2022